Honorable Robert S. Calvert          Opinion NO. C-502
Comptroller of Public Accounts
Austin, Texas                        Re:   Whether Section 52 of
                                           Article V of House Bill
                                           No. 12, Acts 59th Legis-
                                           lature, 1965, requires
                                           that the Attorney General
                                           be furnished copies of
                                           Rules and Regulations
                                           adopted by the Comptroller
                                           pursuant to Title 122A,
                                           Taxation-General, and
Dear Mr. Calvert:                          related questions.
          You have requested an opinion of this office Involving
several questions arising from Sec. 52 of Art. V, H.B. 12, 59th
Legislature, 1965, which reads In part as follows:
          "None of the funds appropriated in Articles II,
     III, and IV of this Act, with the exception of funds
     appropriated to the Secretary of State, may be used
     for the delivery of a written legal opinion unless
            of suc~hoqlnlon Is furnished the Attorney
     a p-or&Y
     General."
          You requested advfce as to the necessity of furnishing
copies to the Attorney General of the following:
          "1 . Rules and Regulations adopted by the Comp-
     troller and filed with the Secretary of State. (See
     Art. 1.10 of Title 122-A.)
          "2. Determinations and Redetermination.        (See
     Art. 1.03 and specific tax articles.)
          "3. Cancellation and suspension of permits and
     licenses after notice of hearing.
          1'4. Decisions by the Comptroller that tax-
     payer has overpaid and is entitled to a credit.



                            -2372-
Hon. Robert S. Calvert, page 2 (C-502)


          “5. A letter stating that a described activity
     or transaction is:
               a. Taxable
               b. Exempt.
          “6. A claim for refund of taxes paid Is denied,
     giving specific reasons.
          “7. A claim for payment is denied, giving specl-
     fit reasons."
          In order to answer your question, we must define "legal
opinion" as used in Sec. 52 of Art. V H.B. 12, 59th Legislature,
1965. A "legal opinion" is a document prepared by an attorney,
judge, court, referee, or the like, based upon the specific facts
of a case under consideration, which sets out a legal conclusion
or renders legal advice with supporting legal reasons and '
principles, as illustrated by rules, regulations, statutes, or
case law. An opinion may be distinguished from a recitation of
facts, Texas Employees' Insurance Association v. Maynard, 362
S.W.2d ‘128 (Civ.App., 1962, error ref. N.R.E.J. Likewise, an
opinion may be distinguished from a decision. The former sets
forth the detailed reasons and law as applied to the case upon
which the judgment is based, BlacksLaw Dictionary fourth edition
page 1243; the latter is the judgmentsor legal co&lusion reached'
by the ruling body, Kidd v. McCracken, 105 Tex. 383, 150 S.W.
885 (1912).
          Since rules and regulations do not come within the
definition of "legal opinion", Sec. 52 of Art. V, H.B. 12,
59th Legislature, 1965, neither enlarges nor diminishes the duty
of the Comptroller to furnish copies to the Attorney General of
rules and regulations promulgated by the Comptroller.
          The Comptroller is required to furnish to the Attorney
General rules, regulations, and other documents promulgated
pursuant to a number of legislative enactments, as for example
Article 6823a, Vernon's Civil Statutes, "Travel Regulations
Act of 1959", which reads in part: "Such rules and regulations
as are prescribed by the Comptroller should be subject to final
approval by the Attorney General." Sec. 52 of Art. v, H.B. 12,
59th Legislature, 1965, does not affect the obligation of the
Comptroller to continue furnishing to the Attorney General such
copies of all rules, regulations, and other documents as may be
required by statute to be delivered to the Attorney General for
his approval or otherwise.



                            -2373-
Hon. Robert S. Calvert, Page 3 (c-502)


          Without knowing the specific content of the documents
referred to In your last six examples, thisoffice cannot deter-
mine whether these remaining six examples fall within the
definition of "legal opinion," As to the six remaining questions,
the Comptroller should furnish copies to the Attorney General
only if the communication falls within the above definition of
"legal opinion." If the communication merely relates a
ministerial decision or recites the facts of the case, the
Comptroller is not required to furnish copies of it to the
Attorney General. In the event of any doubt as to the character
of the document issued, the said doubt should be resolved by
forwarding a copy of the document to this office.

                       SUMMARY
           Sec. 52 of Art. V, H.B. 12, 59th Legislature,
    1965, neither enlarges nor diminishes the duty of
    the Comptroller to furnish copies to the Attorney
    General of rules and regulations, since rules and
    regulations are not "legal opinions." The Comptroller
    is required to continue furnishing copies of all rules,
    regulations, or other documents which specific statutes
    require him to furnish to the Attorney General for
    his approval or otherwise. Other documents should
    be furnished the Attorney General only if they fall
    within the definition of "legal opinion" as defined
    in this opinion. The Comptroller Is not required
    to furnish copies of the foregoing if they merely
    relate a ministerial decision or recite the facts
    of the case.
                          Very truly yours,
                          WAGGONER CARR
                          Attorney General


                          +-
                          BY
                               Wade Anderson
                               Assistant
WA:ra:ml




                             -2374-
Hon. Robert S. Calvert, page 4 (C-502)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
J. c. Davis
Malcolm Quick
Dean Arrington
APPROVED FOR THE ATTORNEY
By: T. B. Wright




                            -2375-